ORDER TO CONTINUE SENTENCE REVIEW HEARING
On January 20, 2016, the Defendant was sentenced as follows: Charge I - A commitment to the custody of the Montana Department of Corrections for a period of twenty (20) years, of which ten (10) years were suspended, for the offense of Criminal Possession of Dangerous Drugs, a Felony, in violation of §45-9-102(6), MCA; and Charge II: A commitment to the custody of the Montana Department of Corrections for a period of twenty (20) years, of which ten (10) years were suspended, for the offense of Criminal Distribution of Dangerous Drugs, a Felony, in violation of §45-10-101(1), MCA. The Court ordered the suspended portion of these sentences will be on the conditions set forth in the Judgment filed in Cause No. DC-13-143. Charges I and II were ordered to run concurrently with each other and with the 5-year prison commitment in Cause No. DC-13-143.
The Court granted credit for time served for 141 days served in Cause No. DC-15-193 and credit for 192 days served in Cause No. DC-13-143, to be served concurrently. The Court further designated the Defendant a persistent felony offender. The Court ordered the Defendant be subject to a restriction *69that he will not be eligible for parole for a term of 5 years pursuant to the parties’ recommendations.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
During the hearing, Judge Newman questioned whether the sentence was in fact illegal as written. Mr. Ohman agreed that it appeared to be the case and requested that Mr. Dahl’s sentence review hearing be continued to the November 2016 hearings to have additional time to follow up on the legality of the sentence.
It is the unanimous decision of the Sentence Review Division that the application for review of sentence is CONTINUED to the next available hearings in November 2016. Notification will be sent to interested parties four weeks prior providing the actual time and date of the hearing.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.